

117 HR 4540 IH: Improving Access to Child Care Act
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4540IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. Smucker (for himself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title IV–A of the Social Security Act, and for other purposes.1.Short titleThis Act may be cited as the Improving Access to Child Care Act.2.Improving access to child care to support workSection 418(a)(3) of the Social Security Act (42 U.S.C. 618(a)(3)) is amended—(1)by striking $3,550,000,000 for each fiscal year and inserting $4,158,000,000 for each of fiscal years 2022 through 2027; and(2)in subparagraph (A), by striking $3,375,000,000 and inserting $3,983,000,000.3.Elimination of Contingency Fund(a)In generalSection 403 of the Social Security Act (42 U.S.C. 603) is amended by striking all of subsection (b) except paragraph (5).(b)Conforming amendments(1)Transfer of needy State definition(A)In generalParagraph (5) of section 403(b) of such Act (42 U.S.C. 603(b)(5)) is—(i)amended—(I)in the matter preceding subparagraph (A), by striking paragraph (4) and inserting subparagraph (C);(II)in each of subparagraphs (A) and (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively;(III)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;(IV)by redesignating such paragraph as subparagraph (D); and(V)by moving each provision 2 ems to the right; and(ii)as so amended, hereby transferred into section 409(a)(3) (42 U.S.C. 609(a)(3)) and added to the end of such section.(B)Conforming amendmentSection 409(a)(3)(C) (42 U.S.C. 609(a)(3)(C)) is amended by striking (as defined in section 403(b)(5)).(2)Elimination of penalty for failure of state receiving amounts from contingency fund to maintain 100 percent of historic effortSection 409(a) of such Act (42 U.S.C. 609(a)) is amended by striking paragraph (10).4.Effective dateThe amendment made by this Act shall take effect on October 1, 2022.